Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/15/2022. 
Claims 1-2 and 4-6 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 06/15/2022, has been entered. Claims 1-2 and 4-6 have been amended. Claim 3 has been cancelled. Applicant’s amendments to the claims have overcome the 112(f) interpretation and 112(b) rejections.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the pending claims are afforded the effective priority date of 7/10/2019 in accordance with the filing date of JP2019-128477. 

Claim Rejection – 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "the other occupant," which renders the claim indefinite because it is unclear which occupant is being referred to. Is “the other occupant” the same as the previously-introduced “another occupant,” or is one of the other occupants in the group? Is it a specific occupant, or just any occupant who is already in ‘group configuration information’? For the purposes of this examination, the limitation is being interpreted to read ‘each occupant’.
Claim 1 further recites deriving “a degree of influence of the other occupant based on the degree of influence of the other occupant,” which renders the claim indefinite because it is unclear how a degree of influence is derived from itself. Is this limitation referring to an entirely new degree of influence? Is the derived degree different than the previously-introduced degree derived for each occupant? If so, are two degrees of influence derived for an occupant not in ‘group configuration information,’ one for each deriving step? For the purposes of this examination, the limitation is being interpreted to read “the degree of influence of the other occupant based on the degree of influence of the other occupant in another group.”

Claims 2, & 4-5 inherit the deficiencies of Claim 1 and are rejected on the same basis.

Regarding claim 6, the phrase "the other occupant," which renders the claim indefinite because it is unclear which occupant is being referred to. Is “the other occupant” the same as the previously-introduced “another occupant,” or is one of the other occupants in the group? Is it a specific occupant, or just any occupant who is already in ‘group configuration information’? For the purposes of this examination, the limitation is being interpreted to read ‘each occupant’.
Claim 6 further recites deriving “a degree of influence of the other occupant based on the degree of influence of the other occupant,” which renders the claim indefinite because it is unclear how a degree of influence is derived from itself. Is this limitation referring to an entirely new degree of influence? Is the derived degree different than the previously-introduced degree derived for each occupant? If so, are two degrees of influence derived for an occupant not in ‘group configuration information,’ one for each deriving step? For the purposes of this examination, the limitation is being interpreted to read “the degree of influence of the other occupant based on the degree of influence of the other occupant in another group.”

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-2 and 4-5 are directed to a machine, and claim 6 is directed to a process. Therefore, claims 1-2 and 4-6 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 6 recite at least the following limitations that are believed to recite an abstract idea:
identify a plurality of occupants in a vehicle based on an image of an interior of the vehicle or information from the occupants; 
specify, based on an identification result of the occupants, a group composed of the occupants; 
a storage that stores group behavior information of the group and individual behavior information of the occupants; 
derive group preference information based on the individual behavior information of the occupants who are identified and the group behavior information of the group composed by the occupants; and 
derive a degree of influence of each occupant in the group by comparing the group behavior information and the individual behavior information, each degree of influence being derived based on a degree of similarity of the individual behavior information of each occupant with respect to the group behavior information, and derive the group preference information based on the degree of influence of each occupant and individual behavior information of each occupant;
when the group includes another occupant that is not included in group configuration information, derive a degree of influence of the other occupant based on the degree of influence of the other occupant in another group; and 
transmit the suggestion information to be displayed.

The above limitations recite the concept of recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 6 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
An information determination device comprising a programmed processor
A camera mounted in a vehicle
Mobile terminals
An in-vehicle terminal device with a display
It is noted that independent method Claim 6 does not recite any additional elements.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2 and 4-5 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
An information determination device comprising a programmed processor
A camera mounted in a vehicle
Mobile terminals
An in-vehicle terminal device with a display
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot (US 20180144369 A1), hereinafter Pouliot, in view of Hondo (JP 2013131009 A), hereinafter Hondo.
Regarding claim 1, Pouliot teaches an information determination device comprising: 
a processor (Pouliot: [0044]) programmed to: 
identify a plurality of occupants in a vehicle based on an image of an interior of the vehicle taken by a camera mounted in the vehicle or information from mobile terminals of the occupants (Pouliot: “The first , second , . . . mth sensors 912a - m can include a camera to capture images captured of interior …objects (such as occupants” [0067] – “the occupant assistant 904 collects occupant - related information , such as the information set forth above . This includes , for example , the identities of the vehicle occupants , the roles of each identified occupant ( e . g . , driver or passenger ) ,” [0088] – “determining , by a microprocessor , that the vehicle interior comprises plural occupants …identifying , by the microprocessor , the plural occupants;” [0128-0129] – “an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants …a plurality of sensors in the vehicle” [0018]); and 
specify, based on an identification result of the occupants, a group composed of the occupants (Pouliot: “When multiple occupants are in the vehicle , the occupant assistant 904 can blend profiles of the occupants to yield an aggregate or composite profile … The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “creating , by the microprocessor, a composite occupant profile associated with the group of plural occupants , the composite occupant profile comprising the identities of the plural occupants and group preferences” [0130]); 
a storage that stores group behavior information of the group and individual behavior information of the occupants (Pouliot: “the vehicle database manager determines from the vehicle database … the current vehicle-related and occupant-related information, including individual vehicle occupant profiles and/or a composite vehicle occupant profile” [0097] – “the occupant assistant 904 collects occupant- and vehicle-related information …vehicle database manager 820 can use the collected information to update a profile of the occupant or composite profile of the occupant group, which is then provided to the occupant assistant for local storage as a profile 974.” [0075] – “The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – See also [0077] and [0064]); 
wherein the processor is further programmed to: 
derive group preference information based on the individual behavior information of the occupants identified by the processor and the group behavior information of the group composed by the occupants (Pouliot: “the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services” [0130] – “the composite profile being created by combining like preference field values in the individual profiles of the occupants in the group using one or more of a role value for each occupant in the group for that preference field” [0137] –Examiner makes further reference to Paragraph [0077], which discusses this determination/derivation of group preferences in detail.); 
determine, based on the group preference information that is derived, suggestion information regarding a facility to be provided to the occupants, the suggestion information being determined based on a position of the vehicle and a position of the facility (Pouliot: “the group food preference values for different food types are compared, with the field having the highest (or lowest depending on the configuration) group food preference value being the food type to be used in the restaurant search and recommendation.” [0077] – “based on the composite occupant profile … propose one or more vendor products or services for the group of occupants; … present advertisement information from a vendor server associated with the proposed or selected one or more vendor products or services to one or more of the occupants in the group.” [0126] – “ in response to a trigger such as … vehicle location, … or other stimulus, determines a current location of the vehicle, retrieves a selected occupant or composite profile, causes the map database manager 812 to search the map database 816 for specific information referenced in the selected occupant or composite profile, such as a restaurant, storefront, other vendor location, point of interest, and the like, within a defined spatial range of the vehicle, and, when a map feature matches the specific information, publishes, as a recommendation, … the located specific information.” [0074] – “Actions include, for example, proposing one or more destinations or waypoints (such as a restaurant, store, other vendor location, point of interest, etc.) in navigation information provided to an occupant, such as a driver,” [0095]); 
derive a degree of influence of each occupant in the group, and derive the group preference information based on the degree of influence of each occupant and individual behavior information of each occupant (Pouliot: “The role field, which defines the role of each individual participant in the behavior of the group on a group preference-by-preference basis or universally across all group preferences, contains a role value for each of the identified occupants. The role value indicates the degree of influence the corresponding occupant has over the behavior of the group . For example , a first occupant in the group has a first role value while a second occupant in the group has a different second role value , which means that the first and second occupants have different degrees of influence over the group behavior . The occupant having the superior role value has a greater weighting assigned to that occupant's field values in each of various group preference or predictive behavior fields. For a given field , the sum of all of the weighted values assigned to the group ' s occupant members is the aggregate value assigned to the field.” [0077]); and
 transmit the suggestion information to an in-vehicle terminal device to be displayed on a display of the in-vehicle terminal device (Pouliot: “proposing one or more destinations or waypoints (such as a restaurant, store, other vendor location, point of interest, etc.) in navigation information provided to an occupant, such as a driver, via the user interface” [0062] – “the vendor server can push advertisements to the occupant(s) via the user interface(s). ” [0075] – “provide potential advertisement information or recommendation or suggestion to visit a vendor,” [0094] – “a user interface to receive input from an occupant and provide output to the occupant” [0118]),
but does not specifically teach that the degree of influence is derived by comparing the group behavior information and the individual behavior information, each degree of influence being derived based on a degree of similarity of the individual behavior information of each occupant with respect to the group behavior information; or that when the processor includes, in the group, another occupant that is not included in group configuration information, deriving a degree of influence of the other occupant based on the degree of influence of the other occupant in another group.

However, Hondo teaches a system for providing information corresponding to the preference of each person composing a group and characteristics of the group (Hondo: Abstract), including:
deriving the degree of influence by comparing the group behavior information and the individual behavior information, each degree of influence being derived based on a degree of similarity of the individual behavior information of each occupant with respect to the group behavior information (Hondo: “The server stores group information storage means for storing group information received from the user terminal, personal browsing history storage means for storing personal browsing history regarding information browsed from the user terminal by each user, and groups from the user terminal Group browsing history storage means for storing group browsing history related to information selected and browsed; Preference vector identification means for identifying personal preference vectors and group preference vectors based on personal browsing history and group browsing history stored in the history storage means, personal preference vectors identified by the preference vector identification means, and group preference. A degree of similarity calculation means for calculating the degree of similarity with a vector, an influence degree calculation means for calculating the degree of influence of each user in the group based on the degree of similarity obtained by the degree of similarity calculation means, and the degree of influence calculation means. Provided information selecting means for calculating a weighted sum of personal preference vectors of users belonging to a group using the obtained degree of influence as a weight, and determining a recommendation order of information to be provided according to the order of calculated values of weighted sums of respective components” [0014] – “the degree of influence of each person is calculated by the degree-of-influence calculation means 26 included in the server 2 (step S24). The influence degree calculation unit 26 of the server 2 performs processing of calculating the influence degree of each user in the group based on the similarity degree obtained by the similarity degree calculation unit 25.” [0067]); and
 when the processor includes, in the group, another occupant that is not included in group configuration information, deriving a degree of influence of the other occupant based on the degree of influence of the other occupant in another group (Hondo: “The group information is information on a group configured by a plurality of users registered in the information providing system 1 as a user. For example, it is a group which a user can select arbitrarily, such as work relation, friend relation, circle relation of a hobby, etc., and it is also possible that one user belongs to a plurality of different groups.” [0031] – “The information on the group is information on a group constituted by a plurality of users, and the group name, the group ID, the user names of arbitrary friend users A, B and C, and the user ID list thereof are input at the user terminal 3 It is information that contains.” [0050] – “the degree of similarity calculation α of each user P, A, B in the group, β ′, γ ′ is the sum of the degrees of similarity of individuals and groups (α ′ + β ′ + γ ′) by the influence degree calculation means” [0068] – “based on categories such as a friend, a family, and a work relationship, a general tendency is registered in advance in the server 2, and based on that, information matching the preference is provided. However, even if it says work relationship, the preference is different between the group of colleagues and the group that includes the superiors. Also, even if the category belongs to a group that includes a boss, boss X prefers a Yakitori store, and boss Y prefers French food, so that only the superiors included in the group differ. May change.” [0063] – It is understood that for an arbitrary group, each user has their ‘influence degree’ calculated/derived. It is understood that each degree of influence for a user is based on the same user preference vector, regardless as to whether the user is in another group as well.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Pouliot would continue to teach deriving a degree of influence of each occupant, except that now it would also teach that the degree of influence is derived by comparing the group behavior information and the individual behavior information, each degree of influence being derived based on a degree of similarity of the individual behavior information of each occupant with respect to the group behavior information; or that when the processor includes, in the group, another occupant that is not included in group configuration information, deriving a degree of influence of the other occupant based on the degree of influence of the other occupant in another group, according to the teachings of Hondo. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to easily provide appropriate information according to the needs of the group (Hondo: [0003]).

Regarding Claim 2, Pouliot/Hondo teach the information determination device according to claim 1, wherein: 
the storage stores group configuration information in which identification information of the occupants is associated with identification information of the group (Pouliot: “the vehicle database manager determines from the vehicle database … the current vehicle-related and occupant-related information, including individual vehicle occupant profiles and/or a composite vehicle occupant profile” [0097] – “the occupant assistant 904 collects occupant- and vehicle-related information …vehicle database manager 820 can use the collected information to update a profile of the occupant or composite profile of the occupant group, which is then provided to the occupant assistant for local storage as a profile 974.” [0075] – “The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “updates locally stored occupant profiles 974 or receives updated occupant and composite profiles from the vehicle database manager” [0090]); 
While Pouliot does teach the occupants may be determined to leave a group ([0087]), it does not specifically teach that the processor is programmed to include, in the group, an occupant that is not included in the group configuration information when a predetermined adding condition is satisfied; however, Hondo further teaches that the processor is programmed to include, in the group, an occupant that is not included in the group configuration information when a predetermined adding condition is satisfied (Hondo: “The group information is information on a group configured by a plurality of users registered in the information providing system 1 as a user. For example, it is a group which a user can select arbitrarily, such as work relation, friend relation, circle relation of a hobby, etc., and it is also possible that one user belongs to a plurality of different groups.” [0031] – “The information on the group is information on a group constituted by a plurality of users, and the group name, the group ID, the user names of arbitrary friend users A, B and C, and the user ID list thereof are input at the user terminal 3 It is information that contains.” [0050] – “the degree of similarity calculation α of each user P, A, B in the group, β ′, γ ′ is the sum of the degrees of similarity of individuals and groups (α ′ + β ′ + γ ′) by the influence degree calculation means” [0068] – “based on categories such as a friend, a family, and a work relationship, a general tendency is registered in advance in the server 2, and based on that, information matching the preference is provided. However, even if it says work relationship, the preference is different between the group of colleagues and the group that includes the superiors. Also, even if the category belongs to a group that includes a boss, boss X prefers a Yakitori store, and boss Y prefers French food, so that only the superiors included in the group differ. May change.” [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hondo with Pouliot for the reasons identified above with respect to claim 1. 

Regarding Claim 4, Pouliot/Hondo teach the information determination device according to claim 1, wherein the storage stores the group behavior information when behaving in a group and individual behavior information of an occupant, the individual behavior information not including behavior information when behaving in a group (Pouliot: “The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “As the vehicle is operated with the occupant group in the vehicle , the various group preference field values are populated and/or updated .” [0079] – With further reference to [0075-0076], it is recognized that Pouliot treats and tracks behavior separately for an individual occupant or for “occupant group behavior,” and updates either the individual or composite profile, respectively.).  

Regarding Claim 5, Pouliot/Hondo teach the information determination device according to claim 1, wherein the processor is programmed to extract a similar group having the group behavior information or preference information similar to the group preference information that is derived and determine the suggestion information based on the group behavior information of the similar group that is extracted (Hondo: “the degree of similarity calculation α of each user P, A, B in the group, β ′, γ ′ is the sum of the degrees of similarity of individuals and groups (α ′ + β ′ + γ ′) by the influence degree calculation means” [0068] – “based on categories such as a friend, a family, and a work relationship, a general tendency is registered in advance in the server 2, and based on that, information matching the preference is provided. However, even if it says work relationship, the preference is different between the group of colleagues and the group that includes the superiors. Also, even if the category belongs to a group that includes a boss, boss X prefers a Yakitori store, and boss Y prefers French food, so that only the superiors included in the group differ. May change.” [0063]).

Regarding claim 6, the limitations of claim 6 are closely parallel to the limitations of claim 1 and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 06/15/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues that the claims are directed to a practical application under Step 2A, Prong 2, specifically arguing that the claims “refer to specific and technical features by which the claimed subject matter is implemented,” further arguing that as a result of the claims, “a group of persons in the vehicle can receive useful suggestions for nearby facilities that the group can visit,” stating the “claim 1 sets forth technical details of how the suggestion information is determined. Accordingly, claim 1 is directed to an improvement in the functioning of a computer.”
Examiner respectfully disagrees. With reference to MPEP 2106.05(b), rather than reciting an integral use of a particular machine to achieve performance of the method, the claimed machine recited by the additional elements (an automobile with a processor, a camera, a display, etc.) is merely an object with which the method operates. In order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly." Rather than integrating the abstract idea into a practical application, the claims do not amount to more than “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” [MPEP 2106.05(a)] and a general linking to the automotive field of user by limiting the user of the abstract recommendation method to the field of automotive electronics [MPEP 2106.05(h)].

Claim Rejections – 35 USC §§ 102 & 103
Applicant’s arguments with respect to the newly amended limitations of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, while Pouliot teaches deriving a degree of influence of each occupant in the group, deriving the group preference information based on the degree of influence of each occupant and individual behavior information of each occupant, and transmitting the suggestion information to an in-vehicle terminal device to be displayed on a display of the in-vehicle terminal device, the above rejection points to Hondo to teach that the degree of influence is derived by comparing the group behavior information and the individual behavior information, each degree of influence being derived based on a degree of similarity of the individual behavior information of each occupant with respect to the group behavior information; or that when the processor includes, in the group, another occupant that is not included in group configuration information, deriving a degree of influence of the other occupant based on the degree of influence of the other occupant in another group, as argued in the Remarks.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeLuca et al (US 10244355 B1) teaches systems related to group identification and action, including providing suggestions based on analysis of group behavior of a group of users, such as those in a car.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684